Per Curiam.
Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered May 4, 1999 in Albany County, which, inter alia, granted petitioner’s application, in a combined proceeding pursuant to CPLR article 78 and Election Law article 16 and action for a declaratory judgment, to declare that his term of office as Town Justice of the Town of Bethlehem is four years.
In March 1997, Honorable Peter C. Wenger, one of two incumbent Town Justices of the Town of Bethlehem in Albany County, died during the second year of the four-year term to which he had been elected in November 1995. Pursuant to Town Law § 64 (5), the Town Board filled the vacancy by appointment, with the appointee holding office until December 31, 1997. The office was placed on the ballot for the general election in November 1997 and petitioner was elected. The second Town Justice office was also contested at the November 1997 general election as a result of the expiration of the incumbent’s four-year term.
In January 1999, pursuant to Election Law § 4-106 (2), respondent Kathleen Newkirk, the Town Clerk of the Town of Bethlehem, transmitted to the Albany County Board of Elections a certificate stating the Town offices to be voted for at the next general election. The certificate included one Town Justice. It is undisputed that the office referred to in the certificate is the office held by petitioner, who promptly requested that Newkirk amend the certificate to delete the reference to that office. Newkirk refused to do so and petitioner requested that the Board of Elections reject the certificate filed by Newkirk. Respondents George P. Scaringe and Michael Moneschalchi, the Commissioners of the Board of Elections, were unable to agree to a response to petitioner’s request, resulting *782in no action by the Board of Elections (see, Election Law § 3-212 [2]).
Citing CPLR article 78, Election Law article 16 and CPLR article 30, petitioner commenced this proceeding in April 1999 for declaratory and/or injunctive relief based upon the claim that, in November 1997, he was elected to a four-year term. Newkirk and Scaringe (hereinafter collectively referred to as respondents) answered the petition claiming that petitioner was elected to fill the unexpired term of his predecessor. Supreme Court agreed with petitioner, declared that his term of office is four years and directed that the certificate filed by Newkirk in January 1999 be amended to delete the reference to the office of Town Justice held by petitioner. Respondents appeal and we affirm.
As a threshold matter, we reject respondents’ argument that this proceeding is untimely. Considering the relationship out of which petitioner’s claim arises and the relief he seeks (see, Solnick v Whalen, 49 NY2d 224, 229-230), we conclude that this proceeding is neither authorized nor governed by Election Law article 16, and that the four-month Statute of Limitations of CPLR 217 is applicable. The earliest that petitioner could have been aggrieved was January 1999, when Newkirk filed the certificate and petitioner first learned that the responsible Town officer considered his term to be less than four years. Accordingly, this proceeding, commenced within four months of that filing, is timely.
Turning to the merits, NY Constitution, article VI, § 17 (d) authorizes the Legislature to prescribe the terms and methods of selection and filling vacancies for the Judges of town, village and city courts, “provided, however, that the justices of town courts shall be chosen by the electors of the town for terms of four years from and including the first day of January next after their election”. This constitutional provision clearly and unambiguously requires that Town Justices be elected to four-year terms, regardless of whether the election is the result of the expiration of a four-year term or, as here, the result of a vacancy which occurs during a four-year term. “When language of a constitutional provision is plain and unambiguous, full effect should be given to ‘the intention of the framers * * * as indicated by the language employed’ and approved by the People” (Matter of King v Cuomo, 81 NY2d 247, 253, quoting Settle v Van Evrea, 49 NY 280, 281). Moreover, as a result of constitutional amendments adopted in 1961 and effective in 1962, the provision was deleted which had specified that a Town Justice elected to fill a vacancy occurring in the office *783prior to the expiration of a full term serves for the remainder of the term (see, NY Const, art VI, former § 17). Clearly, then, there is “no justification in this instance for departing from the literal language of the constitutional provision” (Anderson v Regan, 53 NY2d 356, 362).
In view of this constitutional mandate, we reject respondents’ waiver or estoppel argument. Although the designating petition circulated on petitioner’s behalf prior to the November 1997 election referred to the office for which petitioner was a candidate as having a two-year term, neither a candidate nor a legislative body can unilaterally change the constitutional term of office (see, People ex rel. Burby v Howland, 155 NY 270, 277; see also, Town of Putnam Val. v Slutzky, 283 NY 334, 340; Matter of Gertum v Board of Supervisors, 109 NY 170, 173) and, in any event, there is no evidence of any detrimental reliance on that reference. The ballot itself indicated that the election was “to fill a vacancy”, but it did not expressly limit the office to the remainder of the unexpired term and, therefore, declaring petitioner’s term of office to be four years will not disenfranchise the voters (compare, Nocca v Moczydlowski, 154 AD2d 636). The voters were, in fact, filling a vacancy which, as it happens, resulted from the incumbent’s death during his term, but this is not tantamount to electing a replacement for the unexpired term in derogation of the constitutionally mandated four-year term.
Although the heading on the ballot for column 11, below which petitioner’s name was listed, indicated that the election was “to fill a vacancy” for Town Justice, and the adjacent header for Town Justice in column 10, below which was listed the name of the second Town Justice, did not so indicate, this was not sufficient to convert petitioner’s term from the constitutional four-year term to the unexpired term (cf., Election Law § 7-108). Notably, no party has contested the validity of this election and the necessary parties to such a challenge are not named in this proceeding. In our view, any ambiguity or hypothetical confusion which may have resulted to the voters from the configuration or heading on this ballot does not warrant overriding the constitutionally mandated four-year term, particularly in the absence of proof that any voter in the Town was actually mislead and, consequently, disenfranchised. Additionally, neither the statutory provision for biennial, odd-numbered-year- town elections for town officers (see, Town Law § 80) nor the common practice of staggering the terms of Town Justices overrides the constitutional four-year term (compare, NY Const, art XIII, § 8 [requiring odd-numbered-year elections *784for city and certain county officers, but excepting the election “of any judicial officer”]).
Accordingly, based upon the plain language of NY Constitution, article VI, § 17 (d), we conclude that petitioner was elected to a four-year term in 1997 and, therefore, Supreme Court’s judgment is affirmed.
Mercure, J. P., Peters, Spain, JJ., concur.